DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the filling of the Amendment on 12/18/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-4, 6-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10,560,056 in view of Gen (JP2007318655). 
Regarding claim 2, the U.S. Patent discloses a semiconductor device comprising: a differential circuit; a bias circuit configured to supply a bias current to the differential circuit; a reference voltage generation circuit configured to output a reference voltage to the bias circuit; a switch configured to control supply of a power supply voltage to the reference voltage generation circuit; and a first holding circuit configured to hold the reference voltage, wherein the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while the differential circuit operates (see claim 1).
The U.S. Patent does not disclose a voltage divider circuit electrically connected to an output of the reference voltage generation circuit and to an input of the differential circuit.
Gen teaches a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6).

Regarding claim 3, the U.S. Patent and Gen teach operating of the reference voltage generation circuit is stopped after the reference voltage is held in the first holding circuit (see claim 2).
Regarding claim 4, the U.S. Patent and Gen teach the first holding circuit comprises a transistor and a capacitor, wherein one of a source and a drain of the transistor is electrically connected to the reference voltage generation circuit, wherein the other of the source and the drain of the transistor is electrically connected to the capacitor, and wherein the transistor comprises an oxide semiconductor film comprising a channel formation region (see claim 1).
Regarding claim 6, the U.S. Patent and Gen teach a semiconductor device comprising: a differential circuit; a bias circuit configured to supply a bias current to the differential circuit; a reference voltage generation circuit configured to output a reference voltage to the bias circuit; a switch configured to control supply of a power supply voltage to the reference voltage generation circuit; and a first holding circuit configured to hold the reference voltage, wherein the bias circuit comprises a first transistor, and wherein the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while a current flows in the first transistor (see claim 1).
The U.S. Patent does not disclose a voltage divider circuit electrically connected to an output of the reference voltage generation circuit and to an input of the differential circuit.
Gen teaches a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the semiconductor device of the U.S. Patent with the voltage divider features as taught by Gen, because it provides more accurate voltage value that match with the next circuit stage to obtain more efficient control.
Regarding claim 7, the U.S. Patent and Gen teach operating of the reference voltage generation circuit is stopped after the reference voltage is held in the first holding circuit (see claim 2).
Regarding claim 8, the U.S. Patent and Gen teach the first holding circuit comprises a second transistor and a capacitor, wherein one of a source and a drain of the second transistor is electrically connected to the reference voltage generation circuit, wherein the other of the source and the drain of the second transistor is electrically connected to the capacitor, and wherein the second transistor comprises an oxide semiconductor film comprising a channel formation region (see claim 1).
Regarding claim 10, the U.S. Patent discloses a semiconductor device comprising: an operational amplifier; a reference voltage generation circuit configured to output a reference voltage; a switch configured to control supply of a power supply voltage to the reference voltage generation circuit; and a first holding circuit configured to hold the reference voltage, wherein a bias current flowing in the operational amplifier is controlled by the reference voltage, and wherein the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while the operational amplifier operates (see claim 1).

Gen teaches a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the semiconductor device of the U.S. Patent with the voltage divider features as taught by Gen, because it provides more accurate voltage value that match with the next circuit stage to obtain more efficient control.
Regarding claim 11, the U.S. Patent and Gen teach operating of the reference voltage generation circuit is stopped after the reference voltage is held in the first holding circuit (see claim 2).
Regarding claim 12, the U.S. Patent and Gen teach the first holding circuit comprises a transistor and a capacitor, wherein one of a source and a drain of the transistor is electrically connected to the reference voltage generation circuit, wherein the other of the source and the drain of the transistor is electrically connected to the capacitor, and wherein the transistor comprises an oxide semiconductor film comprising a channel formation region (see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 2, 3, 5-7, 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gen (JP2007318655), in view of Jo (US 2010/0164466).
	Regarding claim 2, Gen discloses (see figures 1-16) a semiconductor device (figure 4) (paragraph [0001]; the present invention relates to a semiconductor integrated circuit) comprising: a differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT); a bias circuit (figure 4, part bias circuit generated by 406) configured to supply a bias current (figure 4, part i at 406) to the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT); a reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209) configured to output a reference voltage (figure 4, part reference voltage at node N2) to the bias circuit (figure 4, part bias circuit generated by 406; through 208 and 210); a switch (figure 4, part SW1) configured to control (figure 4, part SW1; though PWRDWN) supply of a power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209); a first holding circuit (figure 4, part first holding circuit generated by 208 and 210) configured to hold the reference voltage (figure 4, part reference voltage at node N2); and a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential , wherein the switch (figure 4, part SW1) is configured to stop (figure 4, part SW1; when open SW1 with PWRDWN high) the supply of the power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209).
Gen does not disclose the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while the differential circuit operates.
	Jo teaches (see figures 1-4) the switch (figure 3, part PM3) is configured to stop (figure 3, part PM3 through PM1/PM2; when pwdb is high level [idle mode], PM1 and PM2 are off-state) the supply of the power supply voltage (figure 3, part VDD) to the reference voltage generation circuit (figure 3, part 200) while the differential circuit operates (figure 2, part 100; VDD is directly connected to 100 maintaining 100 operating) (paragraphs [0046] and [0047]; transistor PM3 configured to supply the supply voltage VDD to the gates of PMOS transistors PM1 and PM2 in the idle mode, thereby turning off PMOS transistors PM1 and PM2 in the idle mode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the semiconductor device of Gen with the differential circuit operation as taught by Jo, because it maintains efficient differential circuit operation while reduce power consumption in low power mode (paragraphs [0072]).
	Regarding claim 3, Gen and Jo teach everything claimed as applied above (see claim 2). Further, Gen discloses (see figures 1-16) operating of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209) is stopped (figure 4, part SW1; when open SW1 with PWRDWN high) after the reference voltage (figure 4, part reference voltage at node N2) (figure 4, part first holding circuit generated by 208 and 210) (paragraph [0043]; In the normal mode… the node N2 and the node N4 are electrically coupled, and the electric charge corresponding to the voltage level of the node N2 is accumulated in the capacitor 210… Further, the capacitor 210 constitutes a state holding unit CU2 that holds the state of the node N2 or the node N4 in the low power consumption mode).
Regarding claim 5, Gen and Jo teach everything claimed as applied above (see claim 2). Further, Gen discloses (see figures 1-16) a second holding circuit (figure 4, part second holding circuit generated by 303 and 304), wherein the second holding circuit (figure 4, part second holding circuit generated by 303 and 304) is configured to hold a voltage of an input terminal of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; input at N6) (paragraph [0047; the node N5 and the node N6 are electrically coupled, the electric charge corresponding to the voltage level of the node N5 is accumulated in the capacitor 304. The capacitor 304 constitutes a state holding unit CU3 that holds the state of the node N5 or the node N6 in the low power consumption mode).
Regarding claim 6, Gen discloses (see figures 1-16) a semiconductor device (figure 4) (paragraph [0001]; the present invention relates to a semiconductor integrated circuit) comprising: a differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT); a bias circuit (figure 4, part bias circuit generated by 406) configured to supply a bias current (figure 4, part i at 406) to the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT); a reference voltage (figure 4, part reference voltage generation circuit generated by 202-207 and 209) configured to output a reference voltage (figure 4, part reference voltage at node N2) to the bias circuit (figure 4, part bias circuit generated by 406; through 208 and 210); a switch (figure 4, part SW1) configured to control (figure 4, part SW1; though PWRDWN) supply of a power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209); and a first holding circuit (figure 4, part first holding circuit generated by 208 and 210) configured to hold the reference voltage (figure 4, part reference voltage at node N2); and a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6), wherein the bias circuit (figure 4, part bias circuit generated by 406) comprises a first transistor (figure 4, part 406), and wherein the switch (figure 4, part SW1) is configured to stop (figure 4, part SW1; when open SW1 with PWRDWN high) the supply of the power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209).
Gen does not disclose the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while a current flows in the first transistor.
Jo teaches (see figures 1-4) the switch (figure 3, part PM3) is configured to stop (figure 3, part PM3 through PM1/PM2; when pwdb is high level  the supply of the power supply voltage (figure 3, part VDD) to the reference voltage generation circuit (figure 3, part 200) while the differential circuit operates (figure 2, part 100; VDD is directly connected to 100 maintaining 100 operating) (paragraphs [0046] and [0047]; transistor PM3 configured to supply the supply voltage VDD to the gates of PMOS transistors PM1 and PM2 in the idle mode, thereby turning off PMOS transistors PM1 and PM2 in the idle mode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the semiconductor device of Gen with the differential circuit operation as taught by Jo and obtain the switch is configured to stop the supply of the power supply voltage to the reference voltage generation circuit while a current flows in the first transistor (if the semiconductor device of Gen [figure 4] that includes the a current flows in the first transistor [figure 4, part i at 406] is configured to maintain the differential circuit operating [ figure 4, part differential circuit generated by 402-405, 407 and NT], when the switch [figure 4, part SW1] is configured to stop the supply of the power supply voltage [figure 4, part VDDH] to the reference voltage generation circuit [figure 4, part reference voltage generation circuit generated by 202-207 and 209], as taught Jo, the current still flow in the first transistor [figure 4, part i at 406] at this moment), because it maintains efficient differential circuit operation while reduce power consumption in low power mode (paragraphs [0072]).
Regarding claim 7, claim 3 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 9, claim 5 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 10, Gen discloses (see figures 1-16) a semiconductor device (figure 4) (paragraph [0001]; the present invention relates to a  comprising: an operational amplifier (figure 4, part operational amplifier generated by 402-405, 407 and NT); a reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209) configured to output a reference voltage (figure 4, part reference voltage at node N2); a switch (figure 4, part SW1) configured to control (figure 4, part SW1; though PWRDWN) supply of a power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209); a first holding circuit (figure 4, part first holding circuit generated by 208 and 210) configured to hold the reference voltage (figure 4, part reference voltage at node N2); and a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6), wherein a bias current (figure 4, part i at 406) flowing in the operational amplifier (figure 4, part operational amplifier generated by 402-405, 407 and NT) is controlled by the reference voltage (figure 4, part reference voltage at node N2), and wherein the switch (figure 4, part SW1) is configured to stop (figure 4, part SW1; when open SW1 with PWRDWN high) the supply of the power supply voltage (figure 4, part VDDH) to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209).
while the operational amplifier operates.
Jo teaches (see figures 1-4) the switch (figure 3, part PM3) is configured to stop (figure 3, part PM3 through PM1/PM2; when pwdb is high level [idle mode], PM1 and PM2 are off-state) the supply of the power supply voltage (figure 3, part VDD) to the reference voltage generation circuit (figure 3, part 200) while the operational amplifier operates (figure 2, part 100; VDD is directly connected to 100 maintaining 100 operating) (paragraphs [0046] and [0047]; transistor PM3 configured to supply the supply voltage VDD to the gates of PMOS transistors PM1 and PM2 in the idle mode, thereby turning off PMOS transistors PM1 and PM2 in the idle mode).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the semiconductor device of Gen with the differential circuit operation as taught by Jo, because it maintains efficient differential circuit operation while reduce power consumption in low power mode (paragraphs [0072]).
Regarding claim 11, claim 3 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 4, 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gen (JP2007318655), in view of Jo (US 2010/0164466), and further in view of Hatano (US 2012/0049889).
Regarding claim 5, Gen and Jo teach everything claimed as applied above (see claim 2). Further, Gen discloses (see figures 1-16) the first holding circuit (figure 4, part first holding circuit generated by 208 and 210)  comprises a transistor   and a capacitor (figure 4, part 210), wherein one of a source and a drain of the transistor (figure 4, part 208) is electrically connected to the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; through N2), wherein the other of the source and the drain of the transistor (figure 4, part 208) is electrically connected to the capacitor (figure 4, part 210). However, Gen does not expressly disclose the transistor comprises an oxide semiconductor film comprising a channel formation region.
Hatano teaches (see figures 1-38) the transistor (figures 1 and 38C, part OS transistor) comprises an oxide semiconductor film comprising a channel formation region (figures 1 and 38C, part OS transistor) (paragraphs [0011] and [0012]; a transistor 10 whose channel region is formed with an oxide semiconductor (OS)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the transistor of Gen with the transistor type features as taught by Hatano, because the combination result in more power consumption reduction of the device, for the reason that this type of transistor have an extremely low off-state current (leakage current) and therefore reduce the power consumption in off-state (Abstract; by using such an oxide semiconductor for the channel region of the transistor, the transistor with an extremely low off-state current (leakage current) can be realized).
Regarding claim 8, claim 4 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 12, claim 4 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant’s argues on page 8 of the Applicant's Response (“With respect to claim 2, applicants request reconsideration and withdrawal of this rejection because neither Gen, Jo, nor any proper combination of the two references describes or suggests an arrangement including "a voltage divider circuit electrically connected to an output of the reference voltage generation circuit and to an input of the differential circuit," as recited in claim 2”).
The Examiner respectfully disagrees with Applicant’s arguments, because Gen discloses a voltage divider circuit (figure 4, part voltage divider circuit generated by 301 and 302) electrically connected to an output of the reference voltage generation circuit (figure 4, part reference voltage generation circuit generated by 202-207 and 209; connected to an output N3) and to an input of the differential circuit (figure 4, part differential circuit generated by 402-405, 407 and NT; connected to an input N6). Additional, Matsushita (US 2005/0195020) discloses also this voltage divider features (figure 1, part 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	
	
		/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839